Citation Nr: 1118454	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  10-05 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to July 2000.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied service connection for herniated disc, back condition.

The Veteran testified before the undersigned at a February 2011 Video Conference hearing.  The hearing transcript is of record.


FINDING OF FACT

The Veteran has a current low back disability, herniated discs, that had its onset in service.


CONCLUSION OF LAW

A current low back disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONLCUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the veteran in substantiating his claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran reports that she injured her back in service and continued to experience periodic back pain following her discharge.  She treated the back pain herself with over the counter medications, but continued to have muscle spasms.  She finally sought post-service treatment in 2006, when she experienced an acute exacerbation.  See February 2011 hearing transcript.  

Service treatment records show that February 1995 X-rays of the lumbar, thoracic and cervical spine were all normal.  However, treatment records from June 1996 to July 1996 show that the Veteran was treated for recurrent low back pain, which she reported started in February or March 1994.  She was treated with pain medication and referred for physical therapy.  In July 1996, it was noted that goals were met and the Veteran was pain free and no further physical therapy was required.  She again complained of back pain in December 1996.  The Veteran did not report back pain on the Report of Medical Assessment dated in March 2000, and she denied any history of back pain or problems on her Report of Medical History, completed for enlistment into a reserve unit in November 2001.

Treatment records from the Heritage Valley Health System dated in August 2006, show that the Veteran had a history of low back and right leg pain.  X-rays of the lumbar spine showed diffuse mild disc space narrowing, minimal anterolisthesis of L5 relative to L4 without evidence of pars defect or significant facet degeneration.  An August 2006 MRI of the lumbar spine revealed an annular bulge with small posterior disc protrusion at L4-5.  There was no evidence of frank disc herniation or spinal stenosis.

The medical evidence documents a current low back disability.  The service treatment records document an in-service event.

The Veteran's reports of an in-service back injury and ongoing symptomatology since; provide competent evidence of a nexus between the in-service event and the current disability.  

The service treatment records provide some evidence against the Veteran's reports of ongoing symptomatology; however, at least some of the in-service reports do not appear to be accurate.  For instance, the 2001 medical history reports that she had never had back problems, while the record clearly documents such problems.  It is plausible that if the Veteran was experiencing symptoms she could treat herself, she would not have sought medical treatment.  Resolving reasonable doubt in the Veteran's favor, the Board finds her testimony to be credible.  38 U.S.C.A. § 5107(b) (West 2002).

The evidence thus supports findings that the Veteran has a current disability, that she experienced an event in service, and that there is a link between the event in service and the current disability.  The criteria for service connection are met, and the claim is allowed.



ORDER

Entitlement to service connection for a low back disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


